64 N.Y.2d 991 (1985)
In the Matter of West Mountain Corporation, Appellant,
v.
State of New York Department of Taxation and Finance et al., Respondents.
Court of Appeals of the State of New York.
Decided March 26, 1985.
Dennis B. Schlenker for appellant.
Robert Abrams, Attorney-General (Robert Hermann and Wayne L. Benjamin of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (105 AD2d 989).